NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30198

                Plaintiff-Appellee,             D.C. No. 6:09-cr-00012-CCL-1

 v.
                                                MEMORANDUM*
ANDREW THOMAS SWAGER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Andrew Thomas Swager appeals from the district court’s judgment revoking

his supervised release and imposing a 10-month sentence. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Swager first contends that the district court abused its discretion by revoking



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his supervised release because there was insufficient evidence to establish the six

violations of supervised release. In evaluating a challenge to the sufficiency of the

evidence supporting a supervised release revocation, “we ask whether, viewing the

evidence in the light most favorable to the government, any rational trier of fact

could have found the essential elements of a violation by a preponderance of the

evidence.” United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (internal

quotations omitted). The evidence presented at the contested revocation hearing,

including witness testimony from Swager’s probation officer and drug test reports,

was sufficient to support the district court’s finding that Swager committed six

violations of the terms of his supervised release. Accordingly, the district court did

not abuse its discretion by revoking Swager’s supervised release. See United

States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008).

      Swager also contends that his sentence is substantively unreasonable given

the nature of his violations and because he eventually reported to his probation

officer and explained and documented his delay. The district court did not abuse

its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the totality of the circumstances and the 18

U.S.C. § 3583(e) sentencing factors, particularly Swager’s history and

characteristics and the need to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                          2                                     19-30198